In an action to recover legal fees, the defendant appeals from a judgment of the Supreme Court, Suffolk County (Oshrin, J.), entered June 30, 1997, which, after a nonjury trial, is in favor of the plaintiff and against him in the principal sum of $20,424.80.
Ordered that the judgment is affirmed, with costs.
The determination of the court in a nonjury trial should not be disturbed on appeal unless it is obvious that the court’s conclusion could not be reached by any fair interpretation of the evidence (see, Astoria Fed. Sav. & Loan Assn. v Thrift Assns. Serv. Corp., 237 AD2d 475). Here, the evidence supports the court’s determination.
The defendant’s remaining contention is without merit.
We have not considered the plaintiffs contention regarding the calculation of interest inasmuch as he did not cross-appeal from the judgment. Miller, J. P., Altman, McGinity and Luciano, JJ., concur.